
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3743
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 9, 2009
			Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To amend the Small Business Act to improve
		  the disaster relief programs of the Small Business Administration, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Disaster Readiness and
			 Reform Act of 2009.
		2.Revised
			 collateral requirementsSection 7 of the Small Business Act (15
			 U.S.C. 636) is amended—
			(1)by striking
			 (e) [RESERVED]. and (f)
			 [RESERVED].; and
			(2)in subsection (f),
			 as added by section 12068(a)(2) of the Small Business Disaster Response and
			 Loan Improvements Act of 2008 (subtitle B of title XII of the Food,
			 Conservation, and Energy Act of 2008; Public Law 110–246), by adding at the end
			 the following:
				
					(2)Revised
				collateral requirementsIn
				making a loan with respect to a business under subsection (b), if the total
				approved amount of such loan is less than or equal to $250,000, the
				Administrator may not require the borrower to use the borrower’s home as
				collateral.
					.
			3.Increased
			 limitsSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b)) is amended—
			(1)in paragraph
			 (3)(E) by striking $1,500,000 each place it appears and
			 inserting $3,000,000; and
			(2)in paragraph
			 (8)(A) by striking $2,000,000 and inserting
			 $3,000,000.
			4.Revised repayment
			 termsSection 7(f) of the
			 Small Business Act (15 U.S.C. 636(f)) is amended by adding at the end the
			 following:
			
				(3)Revised
				repayment termsIn making loans under subsection (b), the
				Administrator—
					(A)may not require
				repayment to begin until the date that is 12 months after the date on which the
				final disbursement of approved amounts is made; and
					(B)shall calculate the amount of repayment
				based solely on the amounts
				disbursed.
					.
		5.Revised
			 disbursement processSection
			 7(f) of the Small Business Act (15 U.S.C. 636(f)), as amended by this Act, is
			 further amended by adding at the end the following:
			
				(4)Revised
				disbursement processIn making a loan under subsection (b), the
				Administrator shall disburse loan amounts in accordance with the
				following:
					(A)If the total
				amount approved with respect to such loan is less than or equal to
				$150,000—
						(i)the first
				disbursement with respect to such loan shall consist of 40 percent of the total
				loan amount, or a lesser percentage of the total loan amount if the
				Administrator and the borrower agree on such a lesser percentage;
						(ii)the second
				disbursement shall consist of 50 percent of the loan amounts that remain after
				the first disbursement, and shall be made when the borrower has produced
				satisfactory receipts to demonstrate the proper use of 50 percent of the first
				disbursement; and
						(iii)the third
				disbursement shall consist of the loan amounts that remain after the preceding
				disbursements, and shall be made when the borrower has produced satisfactory
				receipts to demonstrate the proper use of the first disbursement and 50 percent
				of the second disbursement.
						(B)If the total
				amount approved with respect to such loan is more than $150,000 but less than
				or equal to $500,000—
						(i)the first
				disbursement with respect to such loan shall consist of 20 percent of the total
				loan amount, or a lesser percentage of the total loan amount if the
				Administrator and the borrower agree on such a lesser percentage;
						(ii)the second
				disbursement shall consist of 30 percent of the loan amounts that remain after
				the first disbursement, and shall be made when the borrower has produced
				satisfactory receipts to demonstrate the proper use of 50 percent of the first
				disbursement;
						(iii)the third
				disbursement shall consist of 25 percent of the loan amounts that remain after
				the first and second disbursements, and shall be made when the borrower has
				produced satisfactory receipts to demonstrate the proper use of the first
				disbursement and 50 percent of the second disbursement; and
						(iv)the fourth
				disbursement shall consist of the loan amounts that remain after the preceding
				disbursements, and shall be made when the borrower has produced satisfactory
				receipts to demonstrate the proper use of the first and second disbursements
				and 50 percent of the third disbursement.
						(C)If the total
				amount approved with respect to such loan is more than $500,000—
						(i)the first disbursement with respect to such
				loan shall consist of at least $100,000, or a lesser amount if the
				Administrator and the borrower agree on such a lesser amount; and
						(ii)the number of
				disbursements after the first, and the amount of each such disbursement, shall
				be in the discretion of the Administrator, but the amount of each such
				disbursement shall be at least
				$100,000.
						.
		6.Grant
			 programSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b)), as amended by this Act, is further
			 amended by inserting after paragraph (9) the following:
			
				(10)Grants to
				disaster-affected small businesses
					(A)In
				generalIf the Administrator declares eligibility for additional
				disaster assistance under paragraph (9), the Administrator may make a grant, in
				an amount not exceeding $100,000, to a small business concern that—
						(i)is located in an area affected by the
				applicable major disaster;
						(ii)submits to the Administrator a
				certification by the owner of the concern that such owner intends to
				reestablish the concern in the same county in which the concern was originally
				located;
						(iii)has applied for,
				and was rejected for, a conventional disaster assistance loan under this
				subsection; and
						(iv)was in existence
				for at least 2 years before the date on which the applicable disaster
				declaration was made.
						(B)PriorityIn
				making grants under this paragraph, the Administrator shall give priority to a
				small business concern that the Administrator determines is economically viable
				but unable to meet short-term financial obligations.
					(C)Program level
				and authorization of appropriations
						(i)Program
				levelThe Administrator is authorized to make $100,000,000 in
				grants under this paragraph for each of fiscal years 2010 and 2011.
						(ii)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Administrator such sums as may be necessary to carry out this
				paragraph.
						.
		7.Regional disaster
			 working groupsSection 40 of
			 the Small Business Act (15 U.S.C. 657l) is amended—
			(1)in subsection (a), in the matter preceding
			 paragraph (1), by striking or and inserting
			 and;
			(2)by redesignating
			 subsection (d) as subsection (e); and
			(3)by inserting after
			 subsection (c) the following:
				
					(d)Regional
				disaster working groupsIn
				carrying out the responsibilities pertaining to loan making activities under
				subsection (a), the Administrator, acting through the regional administrators
				of the regional offices of the Administration, shall develop a disaster
				preparedness and response plan for each region of the Administration. Each such
				plan shall be developed in cooperation with Federal, State, and local emergency
				response authorities and representatives of businesses located in the region to
				which such plan applies. Each such plan shall identify and include a plan
				relating to the 3 disasters, natural or manmade, most likely to occur in the
				region to which such plan
				applies.
					.
			8.Outreach grants
			 for loan applicant assistanceSection 7(b) of the Small Business Act (15
			 U.S.C. 636(b)), as amended by this Act, is further amended by inserting after
			 paragraph (10) the following:
			
				(11)Outreach grants
				for loan applicant assistance
					(A)In
				generalFrom amounts made available for administrative expenses
				relating to activities under this subsection, the Administrator is authorized
				to make grants to the following:
						(i)A
				women’s business center in an area affected by a disaster.
						(ii)A small business development center in an
				area affected by a disaster.
						(iii)A Veteran
				Business Outreach Center in an area affected by a disaster.
						(iv)A
				chamber of commerce in an area affected by a disaster.
						(B)Use of
				grantAn entity specified under subparagraph (A) shall use a
				grant received under this paragraph to provide application preparation
				assistance to applicants for a loan under this subsection.
					(C)Program
				levelThe Administrator is authorized to make $50,000,000 in
				grants under this paragraph for each of fiscal years 2010 and
				2011.
					.
		9.Homeowners
			 impacted by toxic drywallSection 7(b) of the Small Business Act (15
			 U.S.C. 636(b)), as amended by this Act, is further amended by inserting after
			 paragraph (11) the following:
			
				(12)Homeowners
				impacted by toxic drywallThe
				Administrator may make a loan under this subsection to any homeowner if the
				primary residence of such homeowner has been adversely impacted by the
				installation of toxic drywall manufactured in China. A loan under this
				paragraph may be used only for the repair or replacement of such toxic
				drywall.
				.
		10.Authorization of
			 appropriationsSection 20 of
			 the Small Business Act (15 U.S.C. 631 note) is amended by inserting after
			 subsection (e) the following:
			
				(f)Fiscal years
				2010 and 2011 with respect to section
				7(b)There is authorized to be appropriated such
				sums as may be necessary for administrative expenses and loans under section
				7(b).
				.
		11.RegulationsExcept as otherwise provided in this Act or
			 in amendments made by this Act, after an opportunity for notice and comment,
			 but not later than 180 days after the date of the enactment of this Act, the
			 Administrator shall issue regulations to carry out this Act and the amendments
			 made by this Act.
		
	
		
			Passed the House of
			 Representatives November 6, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
